 1

 2

 3

 4

 5

 6

 7

 8                                              UNITED STATES DISTRICT COURT

 9                                             SOUTHERN DISTRICT OF CALIFORNIA
10
      UN I TED STATES OF AMERICA ,
                                                                    Case No .:        19-CR- 01524 - W
11
                       Plai n tiff ,
12
            v.                                                      ORDER AND JUDGMENT TO DISMISS
13                                                                  INFORMATION WITHOUT PREJUDICE
      Felix Ad rian Rubio Guzman ,
14
                       Defendant .
15

16

17

18         Upon       motio n                  of   t he   UNITED    STATES      OF    AMERICA ,   and   good    cause

19   a ppearing ,

20         I T IS ORDERED that the                            Information in Criminal Case No .                 19 - CR -

21   0 1 524 -W against defendant FELIX ADRIAN RUBIO GUZMAN be , and hereby is ,

22   dismiss ed ;

23         IT IS SO ORDERED.
24

25   DATED : _   _,.,.L(e-+/2
                           ~~.,.___,/'-+-q+-
                                      4 -_
                                                                HON . THOM~          AN
26                                                              United States Di s trict Judg e
27

28
